IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEORGE GILMORE,                           : No. 195 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
LAWRENCE P. MAHALLY,                      :
SUPERINTENDENT,                           :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for Appointment of Counsel are DENIED.